DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a server acquires a plurality of pieces of image data by shooting a game with a plurality of shooting devices; acquires game state data of the game; generates chat data for the game state data when the game state data is acquired; sets tag ranges for each of the acquired pieces of image data as tag information, each tag range serves as a range of time corresponding to input time the game state data is input and evaluation points for the respective tag ranges; stores the chat data and the acquired pieces of image data for each of the tag information; transmits the chat data and the acquired pieces of image data to a chat terminal device; when one piece of the chat data is generated based on the game state data designated to the chat terminal device, selects one of the acquired pieces of image data from the stored pieces of image data in response to the evaluation points set for the tag ranges corresponds to the designed chat data and transmits the selected image data to the chat terminal device, in light of other features described in independent claims 1, 14, and 15.
Badaan et al. (US 2016/0337710 A1) discloses acquire audio/video content from the sporting events that is derived from cameras at the sporting events; obtain factual information related to the sporting events; determine a highlight of a sporting event, transmit data regarding the highlight of the sporting event to communication device over a network during the sporting event.  Badaan does not explicitly disclose generates chat data for the game state data when the game state data is acquired; sets tag ranges for each of the acquired pieces of image data as tag information, each tag range serves 
Ricciardi (US 2018/0301169 A1) discloses video recording devices are positioned at different angles around the field to capture video segments during a sporting event; collect a plurality of video segments of the sporting event; identify a player in video clips; extract a portion of video content segments inclusive of the player in the video segments; identify tags with video content segments in which a player is or is not included; each of the video segments include a player in the video content that are tagged with input search parameters, such as duration of time near a ball, perform a certain play at a certain location, in the video segment for a certain amount of time; provide the video content segments inclusive of the player to a user.  Ricciardi does not explicitly disclose generates chat data for the game state data when the game state data is acquired; sets tag ranges for each of the acquired pieces of image data as tag information, each tag range serves as a range of time corresponding to input time the game state data is input and evaluation points for the respective tag ranges; stores the chat data and the acquired pieces of image data for each of the tag information; transmits the chat data and the acquired pieces of image data to a chat terminal device; when one piece of the chat data is generated based on the game state data designated to the chat terminal device, selects one of the acquired pieces of image data from the stored pieces of image data in response to the evaluation points set for the tag ranges corresponds to the designed chat data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kaylee Huang
07/13/2021
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447